IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


LANDIS & SETZLER, PC,                   : No. 891 MAL 2014
                                        :
                  Respondent            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
           v.                           :
                                        :
                                        :
NORMAN AND MARJORIE AAMODT,             :
H/W,                                    :
                                        :
                  Petitioners           :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.